Citation Nr: 1042925	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-46 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 
1954.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida, which denied the above claims.

This case was previously before the Board in October 2008 at 
which time the claims on appeal were remanded.  A review of the 
claims file reflects that there has been substantial compliance 
with the actions requested in that Remand, and the case has 
returned to the Board for appellate consideration.  See D'Aries 
v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial 
compliance, rather than strict compliance, with the terms of a 
Board's remand directives is required).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's hearing loss 
and tinnitus were incurred in or otherwise the result of his 
active service.

2.  The Veteran's currently diagnosed respiratory disorder, COPD, 
has not been etiologically linked directly to his military 
service and was not sustained as a result of reported asbestos 
exposure in service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
Veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by the Veteran's 
period of active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

3.  COPD was not incurred in or aggravated by service, and is not 
due to asbestos exposure reportedly sustained in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims in a letter dated in June 2008, wherein he was advised of 
the provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining relevant 
records from any Federal agency, which may include medical 
records from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  With respect to private treatment 
records, the letter informed the Veteran that VA would make 
reasonable efforts to obtain private or non-Federal medical 
records, to include records from State or local governments, 
private doctors and hospitals, or current or former employers.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to the 
VA

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, this information must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  
The Veteran was also provided with notice of the type of evidence 
necessary to establish a disability rating or effective date as 
was discussed in the Dingess case in the June 2008.  Subsequent 
adjudication of the claims on appeal was undertaken in a 
Supplemental Statement of the Case issued in August 2010.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed and that all available evidence necessary for 
an equitable resolution of the claims on appeal has been 
obtained.  The Veteran's service treatment records have been 
obtained.  In this regard, the Board notes that the file contains 
a formal finding of unavailability of service treatment records 
from the NPRC, made in August 2010.  However, the Board notes 
that the Veteran's service treatment records are in fact on file 
and do not in any way appear to be incomplete, nor shall they be 
treated that way for purposes of this appeal.  

Also on file are the Veteran's post service VA medical records, 
as well as statements and arguments provided by the Veteran and 
his representative.  Significantly VA examinations were conducted 
in 2010 with pertained to all of the clamed conditions on appeal.  

An attempt to retrieve records from the Social Security 
Administration was also made.  However, in January 2009, Social 
Security Administration responded, indicating that the Veteran's 
file had been destroyed.  As such further attempts to obtain 
these records would be futile, nor has their relevancy been 
established in this case.  See 38 C.F.R. § 3.159(c)(2) and (3) 
(2010); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims 
being decided herein on appeal, all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, the Veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claims that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing loss, 
may be also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such 
cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

A.	Hearing Loss and Tinnitus

In June 2008, the Veteran filed original service connection 
claims for bilateral hearing loss and tinnitus.  His Armed Forces 
Of The United States Report Of Transfer Or Discharge (DD Form 
214) reflects service with the United States Navy with a military 
occupational specialty of Radio Operator.  

The service treatment records include an enlistment examination 
report of January 1951 reflecting that the Veteran's hearing 
acuity was 15/15 bilaterally.  The December 1954 separation 
examination report revealed that clinical evaluation of the ears 
and ear drums was normal and that hearing acuity was 15/15 
bilaterally.  The service treatment records contain no mention of 
acoustic trauma, hearing loss or tinnitus.  

The file contains VA outpatient records dated from 2002 to 
January 2010.  These records contain an occasional reference to 
the Veteran's hearing difficulties, but are entirely negative for 
any mention of tinnitus or symptoms thereof.  An entry dated in 
December 2009 reflects that the Veteran denied having tinnitus.

A VA audiology examination was conducted in February 2010 and the 
claims file was reviewed.  The Veteran complained of gradual 
bilateral hearing loss and thought, but was not sure, that this 
may have begun in service.  He stated that he later noticed 
hearing loss shortly after service when he had difficulty hearing 
while hunting.  A history of acoustic trauma from radio headset 
noise, aircraft carrier noise and ship guns, without hearing 
protection while serving as a Navy radioman was noted.  The 
report also indicated that the Veteran had a history of post-
service acoustic trauma due to hunting/shooting, auto races, 
working on occasion with farm equipment for 4 years, and working 
as a fireman for 28 years, all without hearing protection.  The 
Veteran also complained of constant, bilateral tinnitus, but 
could not identify the approximate time of onset of this 
condition.  

On authorized audiological evaluation, pure tone thresholds were 
as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
50
60
70
80
RIGHT
35
50
65
70
65

Regarding the left ear, a pure tone hearing threshold average of 
65 and a speech recognition score of 76 percent were reported.  
With respect to the Veteran's right ear, the 2009 VA audiogram 
indicated a pure tone hearing threshold average of 62.5 and a 
speech recognition score of 80 percent.  Bilateral mild sloping 
to severe sensorineural hearing loss was diagnosed.  Constant 
bilateral subjective tinnitus was also diagnosed.  

The VA examiner concluded he could not resolve the issue of 
etiology without resort to mere speculation.  He explained that, 
as there was no valid evidence of auditory status in service, and 
there were other potential etiologies including aging; 
occupational and recreational noise exposure without hearing 
protection; high blood pressure and caffeine use, it would be 
speculative to allocate a degree of current hearing loss and 
tinnitus to each of these etiologies or to military noise 
exposure.   

Analysis

The Veteran has claimed that he has both hearing loss and 
tinnitus for which service connection is warranted.  He reports 
that he was exposed to acoustic trauma while serving as a radio 
operator with the United States Navy.  

In addition to the criteria set forth above, service connection 
for impaired hearing is subject to the additional requirement of 
38 C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability for VA purposes only if at least 
one of the thresholds for the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; the thresholds for 
at least three of the frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.

With respect to claimed bilateral hearing loss and tinnitus, 
Hickson element (1) evidence of currently manifested disability 
has been presented.  Specifically, upon VA audiological 
evaluation conducted in 2010, bilateral hearing disability as 
defined under 38 C.F.R. § 3.385, was shown.  In addition, 
bilateral subjective tinnitus was diagnosed at that time.  

With regard to Hickson element (2), the Veteran has reported 
experiencing acoustic trauma in conjunction with his service as a 
radio operator in the United States Navy.  He is competent to 
describe noise exposure sustained during service and his 
statements and testimony to this effect are considered credible.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that 
absolutely no hearing deficit was demonstrated in either ear as 
shown by the 1954 separation examination report, nor was tinnitus 
complained of or diagnosed at any time during service.  When 
audiometric test results at a Veteran's separation from service 
do not meet the regulatory requirements for establishing a 
disability at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Even having established that the Veteran sustained acoustic 
trauma in service, the Board points out that acoustic trauma and 
noise exposure sustained in service are not, in and of 
themselves, disabilities subject to service connection under VA 
regulations.  A chronic disease need not be diagnosed during the 
presumptive period under 38 C.F.R. § 3.307(c), but if not, there 
must then be shown by acceptable medical or lay evidence, 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  
In this case, bilateral hearing loss meeting the threshold 
requirements of 38 C.F.R. § 3.385 was not initially shown until 
2010, more than 50 years after the Veteran's separation from 
service; as such service connection on a presumptive basis is not 
warranted.  So to in the case of tinnitus, which was not 
initially diagnosed until 2010, or even complained of until the 
Veteran filed a service connection claim for this condition in 
2008.  

Under 38 C.F.R. § 3.303(b), a method of establishing the second 
and third Hickson elements is through a demonstration of 
continuity of symptomatology.  See Barr, 21 Vet. App. at 307; see 
Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in- service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In this case, the Veteran has not specifically reported having 
continuity and chronicity of hearing loss or tinnitus since 
service, nor do medical statements on file from various treatment 
providers reflect such chronicity.  Further, with regard to the 
decades-long evidentiary gap between active service and the 
earliest post-service findings of bilateral hearing loss and 
tinnitus, the lack of any evidence of continuing complaints, 
symptoms, or findings for many years between the period of active 
duty and the first evidence of bilateral hearing loss is itself 
evidence which tends to show that hearing loss has not been 
chronic and continuous since service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis).  Based on the total absence of any indications of 
hearing loss and tinnitus until more than 50 years after the 
Veteran's discharge from service, coupled with the absence of 
credible lay evidence attesting to hearing loss and/or tinnitus 
since service, chronicity and continuity of hearing loss and 
tinnitus since service is not established.  38 C.F.R. § 3.303(b) 
(2010).

The critical issue in this case is whether the Veteran's 
currently manifested bilateral hearing loss and tinnitus is 
related to noise exposure sustained during service.  The 
requirement of an evidentiary showing of an etiological 
relationship has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), which 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
the Veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Essentially, this is the 
third Hickson element.

In February 2010, a VA audiologist, taking into account both the 
Veteran's in-service and post-service history of acoustic trauma, 
indicated that he was unable to etiologically link the Veteran's 
hearing loss and tinnitus to service without resort to mere 
speculation, owing to the fact that the Veteran had so many other 
possible etiologies for these conditions including: aging, 
occupational and recreational noise exposure without hearing 
protection, and high blood pressure.  

The Board is cognizant of the recent holding of Jones v. 
Shinseki, 23 Vet. App. 382 (2010), where the Court stated that 
while VA need not "proceed through multiple iterations of 
repetitive medical examinations until it obtains a conclusive 
opinion or formally declares that further examinations would be 
futile," it must be clear "that the examiner has not invoked the 
phrase 'without resort to mere speculation' as a substitute for 
the full consideration of all pertinent and available medical 
facts to which a claimant is entitled."  In essence, the Court in 
Jones acknowledged, there are instances where a definitive 
opinion cannot be provided because required information is 
missing or can no longer be obtained or current medical knowledge 
yields multiple possible etiologies with none more likely than 
not the cause of the claimed disability.  The Court in Jones 
held, however, that in order to rely upon a statement that an 
opinion cannot be provided without resort to mere speculation, it 
must be clear that the procurable and assembled data was fully 
considered and the basis for the opinion must be provided by the 
examiner or apparent upon a review of the record.

With regard to the 2010 opinion of the VA examiner, there is no 
indication that the examiner invoked the phrase "without resort 
to speculation" as a substitute for the consideration of all 
pertinent facts and available medical facts.  As detailed above, 
the examiner summarized all relevant facts, and indicated the 
opinion was based on the fact that there was no indication of 
hearing loss or tinnitus in service or for many years thereafter, 
and the Veteran's lay report of having sustained significant 
acoustic trauma from various sources post-service, i.e., simply 
put, there is no relevant complaint or clinical finding for a 
clinician to link the current hearing loss and/or tinnitus to the 
Veteran's military service.  Consequently, any opinion linking 
these current disabilities would be speculative at best.  
Therefore, the VA examiner concluded that an opinion could not be 
provided without resort to speculation because there were 
multiple possible etiologies with none more likely than not the 
cause of claimed hearing loss and tinnitus.  

As such, the opinion 2010 of the VA examiner, while inconclusive 
is adequate.  To be adequate, a medical opinion must do more than 
state a conclusion that etiology of a disability is unknown or 
unknowable; rather, the medical examiner must support his or her 
conclusion with sufficient rationale and explanation.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that "the 
mere conclusion by a medical doctor is insufficient to allow the 
Board to make an informed decision as to what weight to assign 
the doctor's opinions").  The Court in Stefl explained that, even 
if ultimately inconclusive, the medical examiner could discuss, 
for example, "why the examiner finds cited studies persuasive or 
unpersuasive, whether the Veteran has other risk factors for 
developing the claimed condition, and whether the claimed 
condition has manifested itself in an unusual manner."  Id; see 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri 
v. Brown, 4 Vet. App. 467, 471- 73 (1993).  That explanation was 
provided by the VA examiner in this case, as discussed above.  

However, the Board also observes that an award of service 
connection may not be based on resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102 (By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation or 
remote possibility.); see also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  As such, 
statements like that made by the VA examiner in 2010 are, for all 
intents and purposes, inconclusive as to the origin of a disorder 
and cannot be employed as suggestive of a linkage between a 
Veteran's claimed disorders and his military service.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 
145-6 (1993).

Additionally, the Board must point out that the Veteran's self 
report of exposure to significant acoustic trauma post-service 
without hearing protection, resulting from his employment with 
the fire department for 28 years, employment as a farmer, and 
recreational noise exposure from hunting and auto races, in and 
of itself represents evidence which fails to support the claims 
at issue.  Such acoustic trauma was far more sustained, more 
recent, and of a far longer duration than any remote acoustic 
trauma the Veteran may have sustained during service in the 
1950's.  

Moreover, lay assertions from the Veteran as to the etiology of 
his bilateral hearing loss and tinnitus (service related due to 
acoustic trauma sustained therein) are not consistent with the 
objective evidence of record, which does not establish continuity 
and chronicity of hearing loss since service either by virtue of 
lay or clinical evidence, or establish a relationship between 
currently manifested bilateral hearing loss and service.  See 
Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  Accordingly, for the reasons explained above, the 
lay statements and contentions of the Veteran regarding the 
etiology of his claimed conditions are of lower probative value 
are as compared to the lay history, clinical evidence and VA 
medical opinion on file.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295 (1998); (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed.)

For these reasons, the Board finds that the preponderance of the 
competent medical and other evidence of record is against a 
finding that the Veteran's hearing loss and tinnitus were 
incurred in or otherwise the result of his active service. As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefits sought on appeal must be denied.

B.	COPD

In June 2008, the Veteran filed a service connection claim for 
COPD due to asbestos exposure aboard the Naval ships to which he 
was assigned.  

In a statement provided in July 2008, he explained that he was 
aboard the USS Princeton from December 1951 to December 1952; the 
U.S.S. Pandemus from December 1953 to August 1954; and the U.S.S. 
Grosbeck from August to November 1954, during which times he 
sustained asbestos exposure aboard ship.  He specifically 
explained that the pipes on the U.S.S. Princeton had to be 
refitted when the asbestos was taken out and indicates that he 
assisted with this project and had to live in the areas being 
refitted with asbestos materials. 

The service treatment records include an enlistment examination 
report of January 1951 reflecting that clinical evaluation of the 
heart and chest were normal and that a chest X-ray films was 
negative.  The December 1954 separation examination report 
revealed that clinical evaluation of the lungs, chest and heart 
was normal and that a chest X-ray films was essentially negative.  
The service treatment records do not reflect that any respiratory 
disorder to include COPD was complained of or diagnosed during 
service. 

VA outpatient records dated from 2002 to January 2010 are on file 
which reflect that the Veteran was being treated for diagnosed 
COPD.  Those record failed to mention a history of asbestos 
exposure in service or any suggestion of an etiological link 
between such exposure and COPD.

A VA examination was conducted in February 2010 and the claims 
file was reviewed.  The Veteran gave history of trouble breathing 
in 1987 while he was with the fire department, at which time he 
was treated for a pulmonary embolism.  The report indicates that 
the Veteran had been seen numerous times in the emergency room 
due to shortness of breath.  The Veteran's symptoms included 
wheezing, dyspnea and pulmonary embolism, which were reportedly 
treated with Albuterol.  COPD as evidenced by obstructive 
ventilator defect on pulmonary function testing was diagnosed.  

The VA examiner opined that COPD was less likely than not caused 
by or the result of any service-related incident, to include 
exposure to asbestos, based on a review of medical literature, 
the medical records in the Veteran's case and clinical 
experience.  The examiner noted that the Veteran's service 
treatment records were silent for COPD, and his separation 
examination was negative for any indication of lung disease or 
abnormal chest X-ray films.  It was explained that asbestos 
exposure caused restrictive ventilatory dysfunction whereas COPD 
was an obstructive ventilatory dysfunction and further indicated 
that asbestos did not cause COPD.   

Analysis

The Veteran maintains that COPD was caused by his exposure to 
asbestos while onboard the U.S.S. Grosbeak, U.S.S. Pandemus, and 
the U.S.S. Princeton, as the pipes and other areas of these ships 
were fitted with asbestos, warranting the grant of service 
connection.

With regard to arguments raised as to asbestos exposure, there is 
no specific statutory guidance with regard to asbestos-related 
claims, nor has the Secretary promulgated any regulations in 
regard to such claims.  However, VA has issued a circular on 
asbestos-related diseases. DVB Circular 21- 88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular) provides 
guidelines for considering compensation claims based on exposure 
to asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, 7.21.  The aforementioned 
provisions of M21-1 have been rescinded and reissued as amended 
in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart 
ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for 
Service Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to Asbestos."  
The Court has held that VA must analyze an appellant's claim of 
entitlement to service connection for asbestosis or asbestos- 
related disabilities under the administrative protocols under 
these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10 to 45 years or more between first 
exposure and development of disease.  An asbestos-related disease 
can develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.

The relevant factors discussed in the manual must be considered 
and addressed by the Board in assessing the evidence regarding an 
asbestos related claim.  However, the pertinent parts of the 
manual guidelines for considering service connection in asbestos-
related cases are not substantive rules; there is no presumption 
that a Veteran was exposed to asbestos in service.  Dyment v. 
West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 
F.3d 1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.

Initially, the Board notes that there is no supporting evidence, 
other than the Veteran's uncorroborated lay statements, that he 
was exposed to asbestos during his period of active service.  In 
this regard, no medical records or other objective documentation 
dated either in service or at any-time post-service references or 
discusses any reported history of in-service asbestos exposure.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than (remote) history as 
reported by the Veteran).  In any event, even if the Board were 
to concede that his reports of exposure to asbestos during 
service (see McGinty, 4 Vet. App. at 432) are plausible, the 
claim of service connection for COPD based on in-service asbestos 
exposure must still be denied.

Indisputably, the record contains medical evidence of currently 
diagnosed COPD, as shown by a VA examination report of 2010 and 
VA records.

The Veteran's service treatment records do not show treatment for 
any respiratory complaints and the first indications of a 
respiratory disorder did not occur until approximately 1987, over 
30 years following the Veteran's discharge from service, 
according to the history he provided upon VA examination of 2010.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Hickson elements is through a demonstration 
of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post- service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in- service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Here, the clinical evidence does not show, nor does the Veteran's 
specifically allege continuity and chronicity of respiratory 
symptomatology since service, instead providing a history of such 
problems since 1987.  Such a lengthy time interval between 
service and the first post-service manifestations associated with 
the disability for which service connection is sought is, of 
itself, a factor for consideration against a finding that the 
disability is related to service.  See Maxson, 230 F.3d. at 1333.  
Consequently, there is no indication that COPD (symptomatology) 
became manifest in service and chronically persisted.

Significantly, the Federal Circuit has held that a Veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between service and the disability.  
See Boyer, 210 F.3d at 1353.  In this case, there has been no 
medical/clinical evidence presented linking the Veteran's COPD to 
any reported asbestos exposure.  In fact, the February 2010 VA 
examination found that the Veteran did not have an asbestos-
related respiratory disease, and further found there was no link 
between the Veteran's COPD and his service.  The VA examiner 
reviewed the claims file, obtained a complete history from the 
Veteran, conducted a thorough examination and reviewed medical 
literature in rendering this opinion.  Accordingly, the opinion 
is found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  Moreover, the appellant has not provided any 
competent medical evidence to rebut the opinion against the claim 
or otherwise diminish its probative weight.  See Wray v. Brown, 7 
Vet. App. 488, 492-93 (1995).

Aside from the Veteran's own unsubstantiated contentions 
regarding asbestos exposure in service and a contended 
etiological relationship between such claimed exposure and 
currently claimed COPD, there is no evidence of record supporting 
this theory of entitlement.  The Veteran's assertions alone are 
not competent to provide the required nexus evidence in this case 
and no medical professional has provided any indication of an 
etiological relationship between the Veteran's claimed breathing 
problems and his military service.  Although he is competent to 
report his symptoms of difficulty breathing, etc., it is beyond 
his competency to attribute his breathing/respiratory symptoms to 
his military service, particularly in light of the fact that 
there is no actual evidence of asbestos exposure in service and 
given that post-service, he spent 28 years employed as a fireman.  
See Barr, 21 Vet. App. at 307; Buchanan, 451 F3d. at 1336; and 
Jandreau, 492 F.3d at 1377.

The preponderance of the evidence establishes that the Veteran's 
COPD is not due to exposure to asbestos in service, and there is 
otherwise no probative evidence of a nexus between the Veteran's 
disability and his active service.  Thus, service connection is 
not warranted and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 49.







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for COPD is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


